Case 1:18-cv-03291-RM-STV Document 64 Filed 03/11/21 USDC Colorado Page 1 of 8




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO

 Civil Action No. 1:18-cv-3291-RM-STV

 ROBERT PROVENCHER,

        Plaintiff,

 v.

 U.S. BANK NATIONAL ASSOCIATION, d/b/a US BANK,

       Defendant.
 ______________________________________________________________________________

            PLAINTIFF’S UNOPPOSED MOTION TO RESTRICT ACCESS
 ______________________________________________________________________________


 Plaintiff, by and through his attorney, Madeline A. Collison of Sweeney & Bechtold, LLC,

 pursuant to D.C.COLO.LCivR 7.2, respectfully requests that this Court impose Level 1

 restrictions on twenty-six (26) exhibits filed in support of Plaintiff’s Response to Defendant’s

 Motion for Summary Judgment. Docket Nos. 61-63. In further support of this Motion, Plaintiff

 states as follows:

        1.      Defendant filed its Motion for Summary Judgment on February 8, 2021. Docket

 No. 50. In support of its Motion for Summary Judgment, U.S. Bank submitted a number of

 confidential and/or proprietary documents scattered throughout eleven (11) exhibits, Docket No.

 52.

        2.      Plaintiff filed his Response to Motion for Summary Judgment on February 26,

 2021. Docket No. 61. In his Response to the Motion for Summary Judgment, Plaintiff submitted
Case 1:18-cv-03291-RM-STV Document 64 Filed 03/11/21 USDC Colorado Page 2 of 8




 twenty-six (26) exhibits containing confidential and/or proprietary documents scattered

 throughout the exhibits. Docket No. 63.

         3.      The exhibits, including deposition transcripts, contain confidential U.S. Bank

 information including Personally Identifiable Information (“PII”) of U.S. Bank employees

 (including birth years) and U.S. Bank client information (including client names and sales values

 of transactions at issue in this case).

         4.      “A party seeking to restrict access must make a multi-part showing. It must:

 (1) identify the specific document for which restriction is sought; (2) it must identify the interest

 to be protected and the reasons why that interest outweighs the presumption of public access; (3)

 it must identify a clear injury that would result if access is not restricted; and (4) it must explain

 why alternatives to restricted access—such as redaction, summarization, stipulation, or

 partial restriction—are not adequate.” W. Convenience Stores, Inc. v. Suncor Energy (U.S.A.)

 Inc., 970 F. Supp. 2d 1162, 1191 (D. Colo. 2013) (citing Local Rule 7.2(B)(1)-(4)).

         5.      This Motion requests that Docket No. 63 be designated as “Restricted Documents,

 Level 1.”

         6.      These documents include the following:

    Document                               Confidential Information

   Exhibit A (Docket 63), Mary             U.S. Bank’s client information and US Bank employee
   Martuscelli Dep.                        information.



   Exhibit B (Docket 63-1) Renee           U.S. Bank’s client information and US Bank employee
   Santanni Dep.                           information.




                                                    2
Case 1:18-cv-03291-RM-STV Document 64 Filed 03/11/21 USDC Colorado Page 3 of 8




   Exhibit C (Docket 63-2),WMC       U.S. Bank confidential compensation plan.
   Compensation Plan

   Exhibit D (Docket 63-3), Darren    U.S. Bank’s client information and US Bank employee
   Markley Dep.                       information.


   Exhibit E (Docket 63-4), Robert    U.S. Bank’s client information and US Bank employee
   Provencher’s Dep.                  information.


   Exhibit F (Docket 63-5), Mike Ott U.S. Bank’s client information and US Bank employee
   Dep.                              information.


   Exhibit H (Docket 63-6), Jeff      U.S. Bank’s client information and US Bank employee
   Wahl Dep.                          information.


    Exhibit I (Docket 63-7), Email    Confidential email communication, including private email
   dated 12/18/2017                   addresses and U.S. Bank client information.

    Exhibit J (Docket 63-8),          U.S. Bank’s client information and US Bank employee
   Investigation Spreadsheet          information.

   Exhibit K (Docket 63-9), Markley Confidential email communication, including private email
   Email dated 2/7/2018             addresses and containing confidential client information and
                                    bank employee information.


   Exhibit M (Docket 63-10), US       U.S. Bank confidential policies for investigating sales
   Bank Sales Misconduct Guide       misconduct.


   Exhibit N (Docket 63-11), David    U.S. Bank’s client information and US Bank employee
   Crittendon Dep.                    information.


   Exhibit O (Docket 63-12), Mario    U.S. Bank’s client information and US Bank employee
   Plazola Dep.                       information.




                                                3
Case 1:18-cv-03291-RM-STV Document 64 Filed 03/11/21 USDC Colorado Page 4 of 8




    Exhibit P (Docket        63-13),   US Bank employee information.
    Plazola Interview List

    Exhibit Q (Docket 63-14),          Confidential email communication, including private
    Plazola Email dated 2/22/2018.     email addresses and containing confidential client
                                       information and bank employee information.

    Exhibit R (Docket 63-15),          U.S. Bank’s client information and US Bank employee
    Plazola Interview Notes            information.


    Exhibit S (Docket 63-16),          U.S. Bank’s client information and US Bank employee
    Plazola Interview Notes            information.


    Exhibit T (Docket 63-17), Susie    U.S. Bank’s client information and US Bank employee
    Roh Dep.                           information.


    Exhibit U (Docket 63-18), Mike     U.S. Bank’s client information and US Bank employee
    Ott Notes                          information.


    Exhibit V (Docket 63-19), Tiffani U.S. Bank’s client information and US Bank employee
   Boskovich Dep.                     information.


    Exhibit W (Docket 63-20), Zach     U.S. Bank’s client information and US Bank employee
    Nicol Dep.                         information.


    Exhibit X (Docket 63-21), Hach     Confidential email communication, including private email
    Email with investigative report    addresses and containing confidential U.S. Bank client
                                       information and bank employee information.
    Exhibit Z (Docket 63-22),          US Bank employee information.
    Provencher performance
    reviews
    Exhibit AA (Docket 63-23),         U.S. Bank’s client information and US Bank employee
    Def.’s Responses to Discovery      information.

    Exhibit BB (Docket 63-24),         U.S. Bank’s client information and US Bank employee
    Plazola Interview Notes            information.



                                                4
Case 1:18-cv-03291-RM-STV Document 64 Filed 03/11/21 USDC Colorado Page 5 of 8




   Exhibit CC (Docket 63-25),           U.S. Bank’s client information and US Bank employee
   Plazola Interview Notes              information.




        7.      “[A]ccess to [certain documents] may be restricted when the public’s right of

 access is outweighed by interests which favor nondisclosure.” See W. Convenience Stores, Inc.,

 970 F. Supp. 2d at 1191 (citing United States v. McVeigh, 119 F.3d 806, 811 (10th Cir.1997)).

        8.      Here, Plaintiff does not ask that any argument in his Response to Defendant’s

 Motion for Summary Judgment or any fact in Plaintiff’s Statement of Undisputed Facts be

 restricted. Instead, Plaintiff seeks to restrict public access to confidential bank documents

 regarding client accounts, information about specific private wealth clients, and the PII of U.S.

 Bank employees—employees whose names are made public in the Motion for Summary

 Judgment.

        9.      Plaintiff recognizes that it is important to restrict access to this information in order

 to protect U.S. Bank’s confidential and proprietary information, the confidential information of

 its clients, including that they are, in fact, clients of the Private Wealth Management group at U.

 S. Bank, and the confidential information of its employees, like birth years.

        10.     Plaintiff recognizes that U.S. Bank, its employees, and its clients would be

 harmed by having this private information made public.

        11.     Plaintiff recognizes that U.S. Bank would suffer because its confidential and

 proprietary documents about compensation plans and fraud investigation would be available to

 the public, opening it up to both internal and external queries regarding confidential issues

 beyond the scope of this case.

                                                   5
Case 1:18-cv-03291-RM-STV Document 64 Filed 03/11/21 USDC Colorado Page 6 of 8




        12.      “[A]lthough the public has a strong interest in reviewing the arguments and

 evidence presented to the Court, the precise” client information, client names, and PII of individual

 bank employees is “of relatively little significance in evaluating the Court’s reasoning here.”

 W. Convenience Stores, Inc., 970 F. Supp. 2d at 1192.

        13.     Moreover, restrictions of the entirety of this set of documents is the only practicable

 way to protect the information contained therein.

        14.     The documents cannot simply be redacted because the Court needs the opportunity

 to review the confidential information itself to confirm the facts provided in Plaintiff’s Response

 to Defendant’s Motion for Summary Judgment.

        15.     Plaintiff intends that this restriction apply only to his Response to the Motion for

 Summary Judgment.

        16.     D.C.COLO.LCivR 7.1(a) Certification: Plaintiff, through his attorneys,

 communicated with Defendant’s counsel on March 9, 2021 by electronic mail and confirmed that

 Defendant does not oppose this motion.

        Wherefore, Plaintiff respectfully moves for an Order to restrict access to Docket 63, the

 twenty-six exhibits containing confidential information attached to Plaintiff’s Response to the

 Defendant’s Motion for Summary Judgment.




        Respectfully submitted March 11, 2021.


                                                        By:     SWEENEY & BECHTOLD, LLC

                                                               s/Madeline A. Collison
                                                               Madeline A. Collison

                                                   6
Case 1:18-cv-03291-RM-STV Document 64 Filed 03/11/21 USDC Colorado Page 7 of 8




                                               650 S. Cherry Street, Suite 700
                                               Denver, CO 80246
                                               (303) 865-3733
                                               macollison@sweeneybechtold.com

                                               Attorney for Plaintiff




                                      7
Case 1:18-cv-03291-RM-STV Document 64 Filed 03/11/21 USDC Colorado Page 8 of 8




                                 CERTIFICATE OF SERVICE

        I hereby certify that on March 11, 2021, a true and correct copy of the foregoing was
 served on the following via CM/ECF:

                              Danielle L. Kitson, Esq.
                              Littler Mendelson, P.C.
                              1900 Sixteenth Street, Suite 800
                              Denver, CO 80202
                              Telephone: 303-629-6200
                              Facsimile: 303-629-0200
                              DKitson@littler.com


                              Attorneys for Defendant


                                                            s/ Madeline Collison




                                                8
